Title: From George Washington to John Hancock, 28 August 1790
From: Washington, George
To: Hancock, John



Sir
New York Augt 28th 1790

Your favour of July 20. came safely to hand, together with the Memorial of Monsieur de Latombe of the 7th of June and the Resolve of the legislature of Massachusetts of the 24th of the same month. on considering the nature of the difficulties which have occurred in the execution of the Consular convention, they appeared to be such as could not be removed but by a legislative act. when these papers were recieved the session of Congress was already drawn so near to a close, that it was not thought expedient to propose to them the taking up at that time a subject which was new, & might be found difficult. it will remain therefore for consideration at their next meeting in December. With due consideration I have the honor to be Yr Excellency’s most Ob. St

G. W.

